DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the Amendment filed on 6/16/2022. Claims 1-4, 8-9, 11-14 and 18-19 are pending in the case. Claims 5-7, 10, 15-17 and 20 are cancelled. 

Allowable Subject Matter

2.	Claims 1-4, 8-9, 11-14 and 18-19 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1 and 11, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Lien teaches an electronic device including a radar-emitting antenna element that emits radiation beams. The antenna element can contain an array of antennas. The antenna element senses interactions in the radar field, such as a hand or arm movement. Locations of interactions within the radar field are identified by determining which of the beams are interrupted. The radar-based gesture recognition system senses gestures: the gesture is determined from the interaction in the radar field, and is passed to an application or operation system. For example, a user may make a gesture to pause playback of media on a television.
The prior art of Her teaches a device including a camera, that detects a gesture for switching between a front and a rear camera and performs the switching.
The prior art of Waltermann teaches a device that automatically selects an appropriate camera for the user based on context. The device has multiple sensors and automatically switches to the front or rear facing camera.
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“An electronic device comprising: a display; a first camera; a second camera; a wireless communication circuit connected to an antenna array including a plurality of antenna elements and configured to perform beamforming via the antenna array; 
a processor operatively connected to the display, the first camera, the second camera, and the wireless communication circuit; and a memory operatively connected to the processor, wherein the memory stores one or more instructions that, when executed, cause the processor to: 
generate a wide beam using a part of the plurality of antenna elements;
detect, using the wide beam, an external object by sensing a phase change caused by movement of the external object;
select the first camera corresponding to a direction of the detected external object;
generate a plurality of narrow beams using the plurality of antenna elements and 
detecting the external object via a first beam among the plurality of narrow beams, 
each of the plurality of narrow beams having a coverage narrower than a coverage of the wide beam;
sense a movement of the external object via the first beam, the external object being located outside a field of view of the first camera;
identify a gesture corresponding to the movement of the external object; and
when the identified gesture corresponds to a capturing command, control the first camera to capture an image,
wherein the captured image does not include an image of the external object“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable. Therefore, the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
June 30, 2022